Exhibit 10.1

Execution Version

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of February 13, 2018 (the “Amendment Date”), by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (in its individual capacity,
“Oxford”; and in its capacity as Collateral Agent, “Collateral Agent”), the
Lenders listed on Schedule 1.1 to the Loan Agreement (as defined below) from
time to time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), VAXART, INC., a Delaware corporation with offices
located at 290 Utah Ave., Suite 200, South San Francisco, CA 94080, (which will
change its name to “VAXART BIOSCIENCES, INC.” effective immediately prior to the
Closing Date pursuant to the Merger Agreement (as each term is defined
below)(“Existing Borrower”), AVIRAGEN THERAPEUTICS, INC., a Delaware corporation
with offices located at 2500 Northwinds Parkway, Suite 100, Alpharetta, GA
30009, (which will change its name to “VAXART, INC.” effective on the Closing
Date pursuant to the Merger Agreement (as each term is defined below)
(“Aviragen”), BIOTA HOLDINGS LIMITED, an Australian limited company and wholly
owned Subsidiary of Aviragen with offices located at Unit 10 585 Blackburn Road,
Notting Hill VIC 3168 Australia (“Biota Holdings”) and BIOTA SCIENTIFIC
MANAGEMENT PTY LTD., an Australian proprietary limited company and wholly owned
Subsidiary of Biota Holdings with offices located at Unit 10 585 Blackburn Road,
Notting Hill VIC 3168 Australia (“Biota Scientific”). Each of Aviragen, Biota
Holdings and Biota Scientific may be referred to herein, individually as “New
Borrower” and collectively as “New Borrowers.” On and after the Amendment Date,
each of Existing Borrower, Aviragen, Biota Holdings and Biota Scientific, may be
referred to herein, individually and collectively, jointly and severally, as
“Borrower.”

WHEREAS, Collateral Agent, Existing Borrower and the Lenders have entered into
that certain Loan and Security Agreement, dated as of December 22, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which the Lenders have provided to Borrower certain
loans in accordance with the terms and conditions thereof;

WHEREAS, Existing Borrower, Aviragen, and AGORA MERGER SUB, INC., a Delaware
corporation entered into that certain that certain Agreement and Plan of Merger
(the “Merger Agreement”), dated as of October 27, 2017, pursuant to which, among
other things, Existing Borrower became a wholly owned subsidiary of Aviragen;

WHEREAS, Required Lenders and Collateral Agent consented to the Existing
Borrower entering into the Merger Agreement contingent upon, among other things,
(i) the Existing Borrower entering into this Amendment, and (ii) the New
Borrowers joining the Loan Agreement, and other Loan Documents, as Borrowers,
and entering into this Amendment, on the date hereof;

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein; and

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

  1. Definitions. Capitalized terms used herein but not otherwise defined shall
have the respective meanings given to them in the Loan Agreement.

 

  2. Joinder.

 

  a. New Borrowers. Each New Borrower hereby is added as a “Borrower” under the
Loan Agreement. All references in the Loan Agreement and the other Loan
Documents to “Borrower” shall hereafter mean and include the Existing Borrower
and each New Borrower individually and collectively, jointly and severally; and
each New Borrower shall hereafter have all rights, duties and obligations of
“Borrower” thereunder.



--------------------------------------------------------------------------------

  b. Joinder to Loan Agreement. Each New Borrower hereby joins the Loan
Agreement and each of the Loan Documents, and agrees to comply with and be bound
by all of the terms, conditions and covenants of the Loan Agreement and Loan
Documents, as if it were originally named a “Borrower” therein (but only
effective as of the date of this Amendment). Without limiting the generality of
the preceding sentence, each New Borrower agrees that it will be jointly and
severally liable, together with Existing Borrower and each other New Borrower,
for the payment and performance of all obligations and liabilities of Borrower
under the Loan Agreement, including, without limitation, the Obligations. Any
Borrower may, acting singly, request Credit Extensions pursuant to the Loan
Agreement. Each Borrower hereby appoints the other as agent for the other for
all purposes hereunder, including with respect to requesting Credit Extensions
pursuant to the Loan Agreement. Each Borrower hereunder shall be obligated to
repay all Credit Extensions made pursuant to the Loan Agreement, regardless of
which Borrower actually receives said Credit Extension, as if each Borrower
hereunder directly received all Credit Extensions.

 

  c. Subrogation and Similar Rights. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and any Lender may each exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Amendment, the Loan Agreement, the Loan Documents or any related
documents, until the Obligations have been indefeasibly paid in full and at such
time as each Lender’s obligation to make Credit Extensions has terminated, each
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Collateral Agent and/or Lenders under this Amendment and the Loan Agreement) to
seek contribution, indemnification or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by Borrower with respect
to the Obligations in connection with this Amendment, the Loan Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Amendment, the Loan
Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this section shall be
null and void. If any payment is made to a Borrower in contravention of this
section, such Borrower shall hold such payment in trust for Collateral Agent,
for the ratable benefit of Lenders, and such payment shall be promptly delivered
to Collateral Agent, for the ratable benefit of Lenders, for application to the
Obligations, whether matured or unmatured.

 

  d. Grant of Security Interest. To secure the prompt payment and performance of
all of the Obligations, each New Borrower hereby grants to Collateral Agent, for
the ratable benefit of Lenders, a continuing lien upon and security interest in
all of such New Borrower’s now existing or hereafter arising rights and interest
in the Collateral, whether now owned or existing or hereafter created, acquired,
or arising, and wherever located. Each New Borrower further covenants and agrees
that by its execution hereof it shall provide all such information, complete all
such forms, and take all such actions, and enter into all such agreements, in
form and substance reasonably satisfactory to Collateral Agent and each Lender
that are reasonably deemed necessary by Collateral Agent or any Lender in order
to grant a valid, perfected first priority security interest to Collateral
Agent, for the ratable benefit of Lenders, in the Collateral. Each New Borrower
hereby authorizes Collateral Agent to file financing statements, without notice
to Borrower, with all appropriate jurisdictions in order to perfect or protect
Collateral Agent’s and/or any Lender’s interest or rights hereunder, including a
notice that any disposition of the Collateral, by any Borrower or any other
Person, shall be deemed to violate the rights of Collateral Agent and each
Lender under the Code.

 

2



--------------------------------------------------------------------------------

  e. Representations and Warranties. Each New Borrower hereby represents and
warrants to Collateral Agent and each Lender that all representations and
warranties in the Loan Documents made on the part of Existing Borrower are true
and correct on the date hereof with respect to Existing Borrower and such New
Borrower, with the same force and effect as if such New Borrower were named as
“Borrower” in the Loan Documents in addition to Existing Borrower.

 

  3. Section 7.6 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

7.6 Maintenance of Collateral Accounts. (i) Maintain any Collateral Account
except pursuant to the terms of Section 6.6 hereof, and (ii) the aggregate
balance at any time of all Collateral Accounts of the Borrower’s Subsidiaries
that are neither co-Borrowers or secured guarantors, including without
limitation Anaconda Pharma SAS and Biota Europe Limited, shall not exceed One
Hundred Fifty Thousand Dollars ($150,000.00) for each of Anaconda Pharma SAS and
Biota Europe Limited.

 

  4. Section 7.7 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

7.7 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock or dividends paid from a Subsidiary to a
Borrower) or make any distribution or payment in respect of or redeem, retire or
purchase any capital stock (other than repurchases pursuant to the terms of
employee stock purchase plans, employee restricted stock agreements, stockholder
rights plans, director or consultant stock option plans, or similar plans,
provided such repurchases do not exceed Two Hundred Thousand Dollars
($200,000.00) in the aggregate per fiscal year) or (b) directly or indirectly
make any Investment other than Permitted Investments, or permit any of its
Subsidiaries to do so; provided, that the aggregate amount of all Investments in
each of Anaconda Pharma SAS and Biota Europe Limited do not exceed One Hundred
Fifty Thousand Dollars ($150,000.00) in any fiscal year.

 

  5. The following Section 7.12 is hereby added to the Loan Agreement:

7.12 Certain Subsidiaries’ Asset Levels. Cause the assets (including without
limitation, cash and Cash Equivalents) of (i) Anaconda Pharma SAS to exceed
$200,000 in any fiscal year, or (ii) Biota Europe Limited to exceed $200,000 in
any fiscal year.

 

  6. The following Section 8.12 is hereby added to the Loan Agreement:

8.12 Delisting. The shares of common stock of Aviragen are delisted from NASDAQ
Capital Market because of failure to comply with continued listing standards
thereof or due to a voluntary delisting which results in such shares not being
listed on any other nationally recognized stock exchange in the United States
having listing standards at least as restrictive as the NASDAQ Capital Market.

 

  7. The following Section 12.12 is hereby added to the Loan Agreement:

12.12 Borrower Liability. Any Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and or any Lender may exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Collateral Agent and the Lenders
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any

 

3



--------------------------------------------------------------------------------

payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void. If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Collateral Agent and
the Lenders and such payment shall be promptly delivered to Collateral Agent for
application to the Obligations, whether matured or unmatured.

 

  8. Section 13.1 of the Loan Agreement is hereby amended by adding the
following definitions thereto in alphabetical order:

“Anaconda Pharma SAS” is an entity organized under the laws of France and wholly
owned Subsidiary of Aviragen.

“Aviragen” is AVIRAGEN THERAPEUTICS, INC., a Delaware corporation, provided that
following the Closing Date of the Merger Agreement, AVIRAGEN THERAPEUTICS,
INC.’s name shall be changed to “VAXART, INC.,” a Delaware corporation.

“Biota Europe Limited” is an entity organized under the laws of the United
Kingdom and wholly owned Subsidiary of Biota Holdings.

“Biota Holdings” is BIOTA HOLDINGS LIMITED, an Australian limited company.

“Biota Scientific” is BIOTA SCIENTIFIC MANAGEMENT PTY LTD., an Australian
proprietary limited company.

“Existing Borrower” is VAXART, INC., a Delaware corporation, provided that
following the Closing Date of the Merger Agreement, VAXART, INC.’s name shall be
changed to “VAXART BIOSCIENCES, INC.,” a Delaware corporation.

“New Borrower” is each of Aviragen, Biota Holdings and Biota Scientific.

 

  9. Section 13.1 of the Loan Agreement is hereby amended by amending and
restating the following definitions therein as follows:

“Borrower” is individually and collectively, jointly and severally, New Borrower
and the Existing Borrower.

 

  10. Exhibit D (form of Promissory Note) to the Loan Agreement is hereby
amended and restated in its entirety as set forth on Exhibit A hereto.

 

  11. Exhibit B (form of Disbursement Letter) to the Loan Agreement is hereby
amended and restated in its entirety as set forth on Exhibit B hereto.

 

  12. Exhibit C (form of Compliance Certificate ) to the Loan Agreement is
hereby amended and restated in its entirety as set forth on Exhibit C hereto.

 

  13. Without limiting the provisions of Section 4.1 of the Loan Agreement,
Aviragen hereby pledges, assigns and grants to Collateral Agent, for the ratable
benefit of the Lenders, a security interest in all the Shares of Existing
Borrower, together with all proceeds and substitutions thereof, all cash, stock
and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations. On the date hereof, or, to the extent not certificated as of the
date hereof, within ten (10) days of the certification of any Shares of the
Existing Borrower, the certificate or certificates for the Shares of Existing
Borrower will be delivered to Collateral Agent, accompanied by an instrument of
assignment duly executed in blank by Borrower. To the extent required by the
terms and conditions governing the Shares of the Existing Borrower, Aviragen
shall cause the books of Existing Borrower and any transfer agent to

 

4



--------------------------------------------------------------------------------

reflect the pledge of the Shares of the Existing Borrower. Upon the occurrence
and during the continuance of an Event of Default under the Loan Agreement,
Collateral Agent may effect the transfer of any securities included in the
Collateral (including but not limited to the Shares of Existing Borrower) into
the name of Collateral Agent and cause new (as applicable) certificates
representing such securities to be issued in the name of Collateral Agent or its
transferee. Each of Aviragen and Existing Borrower will execute and deliver such
documents, and take or cause to be taken such actions, as Collateral Agent may
reasonably request to perfect or continue the perfection of Collateral Agent’s
security interest in the Shares of Existing Borrower. Unless an Event of Default
shall have occurred and be continuing, Aviragen shall be entitled to exercise
any voting rights with respect to the Shares of Existing Borrower and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of the Loan Agreement or which would
constitute or create any violation of any of such terms. All such rights to vote
and give consents, waivers and ratifications shall terminate upon the occurrence
and continuance of an Event of Default under the Loan Agreement. For the
avoidance of doubt, Lender and Borrowers hereby acknowledge and agree that the
Borrower shall not be required to pledge more than 65% of the stock of Anaconda
Pharma SAS and Biota Europe Limited.

 

  14. Certain Post Closing Deliverables.

 

  a. No later than thirty (30) days after the date hereof, or such other date
agreed to by Collateral Agent:

Borrower shall deliver to Collateral Agent (a) a landlord’s consent executed in
favor of Collateral Agent in respect of all of each New Borrower’s leased
locations, in such form and substance as are acceptable to Collateral Agent
where any New Borrower maintains Collateral having a book value in excess of
Three Hundred Thousand Dollars ($300,000.00) and/or where its books and records
are located; and (b) a bailee waiver executed in favor of Collateral Agent in
respect of each third party bailee where any New Borrower maintains Collateral
having a book value in excess of Three Hundred Thousand Dollars ($300,000.00),
in such form and substance as are reasonably acceptable to Collateral Agent.

 

  b. No later than forty five (45) days after the date hereof, or such other
date agreed to by Collateral Agent:

 

  i. Aviragen shall enter into and deliver to Collateral Agent pledge agreements
and all related documents and instruments required for such pledge, with respect
to the Shares of Biota Holdings pursuant to which it shall pledge all of such
Shares to the Collateral Agent for the ratable benefit of the Lenders, which
pledge agreements shall be governed by Australian law and shall be in such form
and substance as are acceptable to Collateral Agent, together with all
certificates for Shares, if certificated, along with assignments separate from
certificates;

 

  ii. Biota Holdings shall enter into and deliver to Collateral Agent pledge
agreements and all related documents and instruments required for such pledge,
with respect to the Shares of Biota Scientific, pursuant to which it shall
pledge all of such Shares to the Collateral Agent for the ratable benefit of the
Lenders, which pledge agreements shall be governed by Australian law and shall
be in such form and substance as are acceptable to Collateral Agent, together
with all certificates for Shares, if certificated, along with assignments
separate from certificates;

 

  iii. Aviragen shall enter into and deliver to Collateral Agent pledge
agreement and all related documents and instruments required for such pledge,
with respect to the Shares of Anaconda Pharma SAS pursuant to which Aviragen
shall pledge 65% of all outstanding Shares of Anaconda Pharma SAS to the
Collateral Agent for the ratable benefit of the Lenders, which pledge agreement
shall be governed by French law and shall be in such form and substance as are
acceptable to Collateral Agent, together with all certificates for the Shares,
if certificated, being pledged along with assignments separate from
certificates;

 

5



--------------------------------------------------------------------------------

  iv. Biota Holdings shall enter into and deliver to Collateral Agent pledge
agreements and all related documents and instruments required for such pledge,
with respect to the Biota Europe Limited, a company existing under the laws of
United Kingdom and a wholly owned subsidiary of Biota Holdings, pursuant to
which Biota Holdings shall pledge 65% of all outstanding Shares of Biota Europe
Limited to the Collateral Agent for the ratable benefit of the Lenders, which
pledge agreement shall be governed by the law of United Kingdom and shall be in
such form and substance as are acceptable to Collateral Agent, together with all
certificates for the Shares, if certificated, being pledged along with
assignments separate from certificates; and

 

  v. Each of Biota Holdings and Biota Scientific shall enter into and deliver to
Collateral Agent security agreements and all other security documents reasonably
required by the Collateral Agent with respect to Collateral of Biota Holdings
and Biota Scientific, pursuant to which each entity shall grant first priority
security interest in such Collateral to Collateral Agent for the ratable benefit
of the Lenders, which security agreements shall be governed by Australian law
and shall be in such form and substance as are acceptable to Collateral Agent,
and Borrower shall take all such steps as required to perfect the aforementioned
security interest as requested by Collateral Agent.

 

  c. No later than five (5) Business Days after the date hereof, or such other
date agreed to by Collateral Agent:

Each Borrower shall deliver executed Control Agreements with respect to all
Collateral Accounts located in the United States maintained by each Borrower,
including without limitation each New Borrower.

 

  d. No later than thirty (30) days after the date hereof, or such other date
agreed to by Collateral Agent:

Each Borrower shall deliver executed original Control Agreements with respect to
all Collateral Accounts located outside of the United States maintained by
Borrower; provided that, in such jurisdictions where it may or may not be
customary for banks to enter into account control agreements with lenders
Collateral Agent shall exercise its discretion with respect to the foregoing
requirements concerning such jurisdictions.

 

  15. Borrower shall pay to the Lenders all unpaid Lenders’ Expenses incurred
through the date hereof in accordance with Section 2.5(d) of the Loan Agreement.

 

  16. Limitation of Amendment.

 

  a. The amendments and consents set forth herein are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right,
remedy or obligation which Lenders or Borrower may now have or may have in the
future under or in connection with any Loan Document, as amended hereby.

 

  b. This Amendment is and shall be deemed to be a Loan Document and shall be
construed in connection with and as part of the Loan Documents and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Loan Documents, except as herein amended, are hereby ratified and confirmed
and shall remain in full force and effect.

 

6



--------------------------------------------------------------------------------

  17. Consent.

 

  a. Lender hereby confirms that upon execution of this Amendment and
satisfaction of the conditions precedent contemplated herein, the conditions set
forth in Section 8 (a), (b), (c) and (e), and by executing this Amendment
Borrower confirms Section 8(d), of that certain Consent under Loan and Security
Agreement between Lender and Vaxart, dated October 27, 2017 (the “Consent”) have
been completed, and that the consents set forth in clauses (b) and (c) of
Section 2 of the Consent are hereby deemed effective on the Closing Date (as
defined in the Merger Agreement).

 

  b. Lender hereby consents to the Existing Borrower changing its name from
VAXART, INC. to VAXART BIOSCIENCES., INC. effective immediately prior to the
Closing Date (as defined in the Merger Agreement) and Existing Borrower shall
promptly deliver evidence of such name change in form and substance acceptable
to Collateral Agent.

 

  c. Lender hereby acknowledges that AVIRAGEN THERAPEUTICS, INC. will change its
name to VAXART, INC. effective on the Closing Date (as defined in the Merger
Agreement) and Aviragen shall promptly deliver evidence of such name change in
form and substance acceptable to Collateral Agent.

 

  18. To induce Collateral Agent and Lenders to enter into this Amendment, each
Borrower hereby represents and warrants to Collateral Agent and Lenders as
follows:

 

  a. Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

  b. Borrower has the power and due authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

  c. The organizational documents of Borrower delivered to Collateral Agent on
the Amendment Date, and updated pursuant to subsequent deliveries by the
Borrower to the Collateral Agent (including such deliveries following the Merger
Agreement Closing Date), remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

 

  d. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

  e. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (i) any law or regulation
binding on or affecting Borrower, (ii) any contractual restriction with a Person
binding on Borrower, (iii) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (iv) the organizational documents of Borrower;

 

  f. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

  g. This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

7



--------------------------------------------------------------------------------

  19. Simultaneously with the execution hereof, Borrower shall issue an Amended
and Restated Secured Promissory Note (Term A Loan) following the form attached
hereto as Exhibit A, as applicable, (the “Amended and Restated Note”) which
shall amend and restate in its entirety the Secured Promissory Note (Term A
Loan) (the “Outstanding Note”) previously issued by Existing Borrower, and shall
be in the principal amount of the Outstanding Note, and the Outstanding Note
shall be marked “cancelled” and delivered by Lender to Existing Borrower.

 

  20. Simultaneously with the execution hereof, Aviragen shall issue to Oxford,
a new Warrant (“New Warrant”) in lieu of the Warrant (“Old Warrant”) that was
issued on the Effective Date, for 120,055 shares of Aviragen’s Common Stock at a
per share price equal to $2.09. The New Warrant shall be in such form and
substance as are reasonably acceptable to Oxford in its sole discretion.

 

  21. Except as expressly set forth herein, the Loan Agreement shall continue in
full force and effect without alteration or amendment. This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.

 

  22. This Amendment shall be deemed effective as of the Amendment Date upon
(i) the due execution and delivery to Collateral Agent of this Amendment, the
Amended and Restated Note, by each party hereto and the New Warrant,
(ii) Borrower’s fulfilment of its obligations set forth herein, and
(iii) Borrower’s delivery of an executed and completed Perfection Certificate
for each New Borrower and each new Subsidiary of Borrower.

 

  23. This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which, taken together, shall
constitute one and the same instrument.

 

  24. This Amendment and the rights and obligations of the parties hereto shall
be governed by and construed in accordance with the laws of the State of
California.

[Balance of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.

 

EXISTING BORROWER:

VAXART, INC.

By:

 

/s/ John Harland

Name:   

John Harland

Title:  

Chief Financial Officer

 

NEW BORROWERS:

AVIRAGEN THERAPEUTICS, INC.

By:

 

/s/ John Harland

Name:   

John Harland

Title:  

Chief Financial Officer

 

BIOTA HOLDINGS LIMITED

By:

 

/s/ John Harland

Name: 

 

John Harland

Title:

 

Chief Financial Officer

 

BIOTA SCIENTIFIC MANAGEMENT PTY  LTD.

By:

 

/s/ John Harland

Name: 

 

John Harland

Title:

 

Chief Financial Officer

 

COLLATERAL AGENT AND LENDER:

OXFORD FINANCE LLC

By

 

/s/ Colette H. Featherly

Name: 

 

Colette H. Featherly

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

Exhibit A

Form of Amended and Restated Secured Promissory Note (Term A Loan)

[see attached]



--------------------------------------------------------------------------------

AMENDED AND RESTATED

SECURED PROMISSORY NOTE

(Term A Loan)

 

$4,861,111.11       Dated: February 13, 2018

FOR VALUE RECEIVED, each of the undersigned, VAXART, INC., a Delaware
corporation with offices located at 385 Oyster Point Blvd., Suite 9A, South San
Francisco, CA 94080 (“Existing Borrower”), AVIRAGEN THERAPEUTICS, INC., a
Delaware corporation with offices located at 2500 Northwinds Parkway, Suite 100,
Alpharetta, GA 30009, BIOTA HOLDINGS LIMITED, an Australian limited company with
offices located at Unit 10 585 Blackburn Road, Notting Hill VIC 3168 Australia,
and BIOTA SCIENTIFIC MANAGEMENT PTY LTD., an Australian proprietary limited
company with offices located at Unit 10 585 Blackburn Road, Notting Hill VIC
3168 Australia (each of the foregoing are, individually, collectively, jointly
and severally “Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE
LLC (“Lender”) the principal amount of FOUR MILLION EIGHT HUNDRED SIXTY ONE
THOUSAND ONE HUNDRED ELEVEN DOLLARS AND 11/100 ($4,861,111.11), plus interest on
the aggregate unpaid principal amount of such Term A Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement dated December 22,
2016 by and among Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and
the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement. Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Term A Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Amended and Restated Secured Promissory
Note (Term Loan A) (this “Note”). The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note. The Loan Agreement, among other
things, (a) provides for the making of a secured Term A Loan by Lender to
Borrower, and (b) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) or
Section 2.2(d) of the Loan Agreement. This Note and the obligation of Borrower
to repay the unpaid principal amount of the Term A Loan, interest on the Term A
Loan and all other amounts due Lender under the Loan Agreement is secured under
the terms of the Loan Agreement. Presentment for payment, demand, notice of
protest and all other demands and notices of any kind in connection with the
execution, delivery, performance and enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note is an amendment and restatement of, but not issued in satisfaction of,
that certain Secured Promissory Note (Term A Loan) dated December 22, 2016, made
by Existing Borrower to the order of the Lender in the principal sum of
$5,000,000 (as amended, restated or otherwise modified, the “Original Note”).
This Note is delivered in substitution of the Original Note, and upon proper
execution and delivery hereof, the Original Note shall be deemed null and void.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California. The ownership of an interest
in this Note shall be registered on a record of ownership maintained by Lender
or its agent. Notwithstanding anything else in this Note to the contrary, the
right to the principal of, and stated interest on, this Note may be transferred
only if the transfer is registered on such record of ownership and the
transferee is identified as the owner of an interest in the obligation. Borrower
shall be entitled to treat the registered holder of this Note (as recorded on
such record of ownership) as the owner in fact thereof for all purposes and
shall not be bound to recognize any equitable or other claim to or interest in
this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank – Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWERS: VAXART, INC.

By    

Name:    

Title:    

 

AVIRAGEN THERAPEUTICS, INC.

By    

Name:    

Title:    

 

BIOTA HOLDINGS LIMITED

By    

Name:    

Title:    

 

BIOTA SCIENTIFIC MANAGEMENT PTY LTD.

By    

Name:    

Title:    

[Signature Page to Amended and Restated Secured Promissory Note (Term A Loan)]



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

  

Principal

Amount

  

Interest Rate

  

Scheduled

Payment Amount

  

Notation By



--------------------------------------------------------------------------------

EXHIBIT B

Form of Disbursement Letter

[see attached]



--------------------------------------------------------------------------------

DISBURSEMENT LETTER

[DATE]

The undersigned, being the duly elected and acting                      of
VAXART, INC. (formerly known as, AVIRAGEN THERAPEUTICS, INC.), a Delaware
corporation with office located at 2500 Northwinds Parkway, Suite 100,
Alpharetta, GA 30009, on behalf of itself and each other Borrower under the Loan
Agreement (as defined below) (individually and collectively, jointly and
severally, “Borrower”), does hereby certify to OXFORD FINANCE LLC (“Oxford” and
“Lender”), as collateral agent (the “Collateral Agent”) in connection with that
certain Loan and Security Agreement dated as of December 22, 2016, by and among
Borrower, Collateral Agent and the Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”; with other capitalized terms used below having the meanings
ascribed thereto in the Loan Agreement) that:

1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan to be made on or about the date hereof have been satisfied or waived
by Collateral Agent.

5. No Material Adverse Change has occurred.

6. The undersigned is a Responsible Officer.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

8. The proceeds of the Term [A][B] Loan shall be disbursed as follows:

 

Disbursement from Oxford:

  

Loan Amount

   $     

 

 

 

—                     

   $     

 

 

 

Less:

  

—Facility Fee

     (waived ) 

— Interim Interest

   ($ )     

 

 

 

—Lender’s Legal Fees

   ($ ) *    

 

 

 

Net Proceeds due from Oxford:

   $     

 

 

 

TOTAL TERM [A][B] LOAN NET PROCEEDS FROM LENDERS

   $     

 

 

 

9. The [Term A Loan][Term B Loan] shall amortize in accordance with the
Amortization Table attached hereto.

10. The aggregate net proceeds of the Term Loans shall be transferred to the
Designated Deposit Account as follows:

 

Account Name:

  

[                     ]

Bank Name:

  

[                     ]

Bank Address:

  

[                    ]

[                     ]

Account Number:

  

______________

ABA Number:

  

[                ]

[Balance of Page Intentionally Left Blank]

 

* Legal fees and costs are through the Effective Date. Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

 

BORROWER: VAXART, INC. (formerly known as, AVIRAGEN THERAPEUTICS, INC.), on
behalf of all Borrowers

By    

Name:    

Title:    

 

COLLATERAL AGENT AND LENDER: OXFORD FINANCE LLC

By    

Name:    

Title:    

[Signature Page to Disbursement Letter]



--------------------------------------------------------------------------------

AMORTIZATION TABLE

(Term [A][B] Loan)

[see attached]



--------------------------------------------------------------------------------

EXHIBIT C

Compliance Certificate

 

TO:

   OXFORD FINANCE LLC, as Collateral Agent and Lender

FROM:

   VAXART, INC. (formerly known as, AVIRAGEN THERAPEUTICS, INC.), for itself and
on behalf of all Borrowers

The undersigned authorized officer (“Officer”) of VAXART, INC., hereby certifies
for itself on behalf of all Borrowers under the Loan Agreement (as defined
herein) that in accordance with the terms and conditions of the Loan and
Security Agreement by and among Borrower, Collateral Agent, and the Lenders from
time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement;” capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Loan
Agreement),

(a) Borrower is in complete compliance for the period ending
                     with all required covenants in the Loan Agreement, except
as noted below;

(b) There are no Events of Default, except as noted below;

(c) Except as noted below, all representations and warranties of Borrower stated
in the Loan Documents are true and correct in all material respects on this date
and for the period described in (a), above; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

(d) Borrower, and each of Borrower’s Subsidiaries, has timely filed all required
tax returns and reports, or extensions therefore, and Borrower, and each of
Borrower’s Subsidiaries, has timely paid all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower, or Subsidiary,
except as otherwise permitted pursuant to the terms of Section 5.8 of the Loan
Agreement;

(e) No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

     Reporting Covenant    Requirement    Actual    Complies     

1)

   Financial statements    Monthly within 30 days    Yes    No    N/A

2)

   Annual (CPA Audited) statements    Within 180 days after FYE    Yes    No   
N/A



--------------------------------------------------------------------------------

3)

   Annual Financial Projections/Budget (prepared on a monthly basis)    Annually
(within 30 days of FYE), and when revised       Yes    No    N/A

4)

   8-K, 10-K and 10-Q Filings    If applicable, within 5 days of filing      
Yes    No    N/A

5)

   Compliance Certificate    Monthly within 30 days       Yes    No    N/A

8)

   Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period       $    Yes    No    N/A

9)

   Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the
last day of the measurement period       $    Yes    No    N/A

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

    Institution Name    Account Number    New Account?      Account Control
Agreement in place?  

1)

          Yes        No      Yes      No  

2)

          Yes        No      Yes      No  

Other Matters

 

1)   Have there been any changes in any Key Person since the last Compliance
Certificate?   

Yes

   No 2)   Have there been any transfers/sales/disposals/retirement of
Collateral or IP prohibited by the Loan Agreement?   

Yes

   No 3)   Have there been any new or pending claims or causes of action against
Borrower that involve more than One Hundred Fifty Thousand Dollars
($150,000.00)?   

Yes

   No 4)  

Have there been any material changes to the capitalization table of Borrower?

If yes, provide copies of any such amendments or changes with this Compliance
Certificate.

   Yes    No 5)   Have there been any amendments of or other changes to the
Operating Documents of Borrower or any of its Subsidiaries? If yes, provide
copies of any such amendments or changes with this Compliance Certificate.   

Yes

   No



--------------------------------------------------------------------------------

Exceptions

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

 

VAXART, INC. (formerly known as, AVIRAGEN THERAPEUTICS, INC.),

for itself and on behalf of all Borrowers

By    

Name:    

Title:     Date:  

 

   LENDER USE ONLY       Received by:        

    Date:                     

   Verified by:        

    Date:                     

   Compliance Status:    Yes        No